                                      UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF OREGON

 In re                                        )
                                              )    Case No.       19-34092-tmb11
                                              )
 Fizz & Bubble, LLC
                                              )   Notice of Final
                                              )   Hearing on Motion
                                              )        For Use of Cash Collateral
                                              )        To Obtain Credit
 Debtor(s)                                    )   (Check One)

 YOU ARE NOTIFIED THAT:

 1. The undersigned moving party, Fizz & Bubble LLC                                           , filed a
 Motion       For Use of Cash Collateral    To Obtain Credit (check one). The motion is attached and
 includes the statement required by Local Bankruptcy Form (LBF) 541.5.

 2.      The name and service address of the moving party's attorney (or moving party, if no attorney) are:
 Douglas R. Ricks, Vanden Bos & Chapman, LLP, 319 SW Washington St., Ste. 520, Portland,
 Oregon 97204                                                                                             .

 3.      A final hearing on the motion will be held as follows:

 Date: 01/06/2020         Time: _________
                                 9:00 am Location: ___________________________________________
                                                   Ctrm 4, 1050 SW 6th Ave., Ste. 700, Portland, OR 97204

Testimony will be received if offered and admissible.

 4. If you wish to object to the motion, you must, within 14 days of the service date shown in
 paragraph 5 below, file with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave.
 #2600, Eugene OR 97401: (1) a written response which states the facts upon which you will rely, and
 (2) a certificate showing the response has been served on the U.S. Trustee and the party named in
 paragraph 2 above.

 5. On       12/23/2019        this notice and the motion were served pursuant to FRBP 7004 on the
 debtor(s); any debtor's attorney; any trustee; any trustee's attorney; members of any committee
 elected pursuant to 11 U.S.C. § 705; any creditors' committee chairperson [or, if none, on all creditors
 listed on the list filed pursuant to FRBP 1007(d)]; any creditors' committee attorney; the U.S. Trustee;
 and all affected lienholders whose names and addresses used for service are as follows:
 See Attached List. (The original Service List is attached to the original copy filed with the Court
 only. Creditors may request a copy of the Service List by contacting the undersigned.)




541 (12/1/2018)                                Page 1 of 2


                             Case 19-34092-tmb11         Doc 125     Filed 12/23/19
                   /s/Douglas R. Ricks                                            044026
                     Signature of Moving Party or Attorney                           OSB #

                   27120 SW 95th Ave., Ste. 3280, Wilsonville, OR 97070 - XX-XXX4093
                     (If debtor is movant) Debtor’s Address & Taxpayer ID#(s) (last 4 digits)




541 (12/1/2018)                   Page 2 of 2


                  Case 19-34092-tmb11       Doc 125      Filed 12/23/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11
Service List
Any creditors appearing twice on this list were only sent one email and one mailed copy of
the document(s).
Fizz & Bubble, LLC                      Diane Humke                         Decathlon Alpha III, LP
Attn: Kimberly A. Mitchell              32272 Apple Valley Rd               Attn: John Borchers
27120 SW 95th Ave., Ste. 3280           Scappoose, OR 97056                 1441 West Ute Blvd, Suite 240
Wilsonville, OR 97070                                                       Park City, UT 84098
                                        Erik Piper
OFFICIAL UNSECURED                      4032 SE Ogden Street                Decathlon Alpha III, LP
CREDITOR’S COMMITTEE:                   Portland, OR 97202                  c/o The Corporation Trust
                                                                            Company,RA
Oswego Financial Services               Kenneth Humke                       780 Commercial St SE Ste 100
Attn: Glenn J. Smith                    1432 SE 72nd Ave                    Salem, OR 97301
4091 Coltsfoot Lane                     Portland, OR 97015
Lake Oswego, OR 97035                                                       Pawnee Leasing Corporation
                                        Queen Funding, LLC                  3801 Automation Way
Mike Vanier                             Attn: Jordan Jenson                 Fort Collins, CO 80525
7650 Beveland Street, Suite 170         101 Chase Ave, Suite 208
Portland, Oregon 97223                  Lake Wood, NJ 08701                 Targeted Lease Capital LLC
                                                                            5500 Main St., Ste 300
Bruce Wood                              Unique Funding Solutions, LLC       Williamsville, NY 14221
510 SW 5th Ave., Suite 300              Attn: Jordan Jenson
Portland, Oregon 97204                  2715 Coney Island Ave               Targeted Lease Capital LLC
                                        Brooklyn, NY 11235                  5500 Main St., Ste 300
Lloyd R. DuBois                                                             Williamsville, NY 14222
0932 SW Palatine Hill Rd.               Valerie Humke
Portland, Oregon 97219                  1919 NW 87th Circle                 Targeted Lease Capital LLC
                                        Vancouver, WA 98665                 c/o Business Filings Incorporated,
Express Employment Professionals                                            Registered Agent
Wayne Marschall                         WG Fund, LLC                        108 West 13th St
7401 SW Washo Court, Suite 200          Attn: Jordan Jenson                 Wilmington, DE 19801
Tualatin, Oregon 97062                  1980 Swarthmore Ave
                                        Lakewood, NJ 08701                  C T Corporation System,
Diane M. Humke                                                              as representative
32272 Apple Valley Rd                   SECURED LIENHOLDERS:                330 N Brand Blvd, Ste 700;
Scappoose, OR 97056                                                         Attn: SPRS
                                        Advance Business Capital LLC        Glendale, CA 91205
SECURED CREDITORS:                      d/b/a Interstate Capital
                                        701 Canyon Drive, Ste 100           C T Corporation System,
Bruce Wood, LLC                         Coppell, TX 75019                   as representative
Attn: Bruce Wood                                                            330 N Brand Blvd, Ste 700;
0932 SW Palatine Hill Rd.               Advance Business Capital LLC        Attn: SPRS
Portland, OR 97219                      c/o C T Corporation System,         Glendale, CA 91205
                                        Registered Agent
Capital Funding ASAP LLC                1999 Bryan St. Ste 900              Toyota Industries Commercial
125 Pearl St                            Dallas, TX 75201                    Finance, Inc.
New York, NY 10038                                                          PO Box 9050
                                        Star Funding, Inc.                  Coppell, TX 75022
Connie Smith                            237 West 37th Street 5th Flr
0932 SW Palatine Hill Rd                New York, NY 10018                  Toyota Industries Commercial
Portland, OR 97219                                                            Finance, Inc.
                                        Star Funding, Inc.                  c/o C T Corporation System,
Decathlon Alpha III, LP                 c/o Martin Weingarten, CEO          Registered Agent
c/o James Brand, Esq                    266 Keap St., #2L                   780 Commercial St SE Ste 100
1441 West Ute Blvd, Suite 240           Brooklyn, NY 11211                  Salem, OR 97301
Park City, UT 84098


                             Case 19-34092-tmb11     Doc 125       Filed 12/23/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11
Service List
Any creditors appearing twice on this list were only sent one email and one mailed copy of
the document(s).
Capital Funding ASAP LLC
125 Pearl St
New York, NY 10041

Capital Funding ASAP LLC
695 Cross Street suite 175
Lakewood, NJ 08701

Dal Porto Consulting, Inc.
508 Danby Ct
Petaluma, CA 94954

Dal Porto Consulting, Inc.
c/o Anthony Dal Porto,
Registered Agent
509 Danby Ct
Petaluma CA 94954

Electronic Mail:

The foregoing was served on all CM/ECF
participants through the Court's Case
Management/ Electronic Case File system




                             Case 19-34092-tmb11   Doc 125   Filed 12/23/19
      Douglas R. Ricks, OSB 044026
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Debtor-in-Possession




                            IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF OREGON

       In re                                           Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                              DEBTOR'S MOTION FOR INTERIM AND
                                                       FINAL ORDERS AUTHORIZING DEBTOR
                                                       TO OBTAIN SECURED CREDIT
                      Debtor-in-Possession.            Expedited Hearing Requested

               Pursuant to 11 U.S.C. §§ 364(c) and 364(d) and Bankruptcy Rule 4001(c), Debtor-in-

      Possession, Fizz & Bubble, LLC (“Debtors”), moves this Court for interim and final orders

      substantially in the form attached hereto as Exhibit 1 (the "Interim Order") (a) authorizing

      Debtor to obtain post-petition financing pursuant to Section 364(c) of the Bankruptcy Code;

      and (b) scheduling an interim and final hearing (the "Motion"). In support of this Motion,

      Debtor respectfully represents as follows:

               1.   On November 4, 2019, Debtor commenced a reorganization case by the filing of a

      voluntary petition under Chapter 11 of the United States Bankruptcy Code.

               2.   Pursuant to §§ 1107 and 1108 of the Code, Debtor is authorized to possession

      of Debtor's property and to operate and manage Debtor's business as debtors-in-

      possession.



Page 1 of 3     DEBTOR'S MOTION FOR INTERIM AND FINAL ORDERS                    VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                AUTHORIZING DEBTOR TO OBTAIN SECURED CREDIT                       319 SW Washington Street, Suite 520
                Expedited Hearing Requested                                          Portland, Oregon 97204-2690
                                                                                            (503) 241-4869

                          Case 19-34092-tmb11      Doc 125     Filed 12/23/19
              3.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

      1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

              4.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

              5.   The statutory bases for the relief requested by this Motion are Sections 364(c)

      and 364(d) of Chapter 11 of Title 11 of the United States Code and Rule 4001 of the

      Federal Rules of Bankruptcy Procedure.

              6.   By this Motion, Debtor requests entry of interim and final orders pursuant to 11

      U.S.C. § 364(c) authorizing Debtor to (a) enter into a Loan Agreement ("Loan Agreement")

      on substantially the same terms and conditions as the Term Sheet attached to the Interim

      Order (“Term Sheet”) which is attached hereto as Exhibit 1, and (b) obtain post-petition

      financing consisting of loans and advances from Decathlon Alpha III, L.P. ("Decathlon") on

      an secured basis allowable under 11 U.S.C. § 364(d) as an administrative expense

      allowable under 11 U.S.C. §§ 364(c) and 503(b)(1).

              7.   Debtor has an immediate need to obtain additional working capital in order to

      meet its obligations and operate its business.

              8.   Pursuant to the Term Sheet (and the forthcoming Loan Agreement), Decathlon

      has agreed to provide a lending facility in amounts totaling up to $250,000.00; provided that

      no more than $150,000.00 will be advanced until entry of a Final Order granting this Motion.

              9.   All loans made by Decathlon shall be treated as loans under the Loan

      Agreement, will accrue interest at 12.5% per annum, and will be payable on the earlier of

      the (a) 30 days after entry of the Interim Order, but subject to extension in Decathlon’s sole

      discretion for additional 30-day increments, (b) the approval of an additional debtor-in-

      possession loan to the Debtor, unless agreed by Decathlon in its sole discretion, (c) the



Page 2 of 3    DEBTOR'S MOTION FOR INTERIM AND FINAL ORDERS                    VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
               AUTHORIZING DEBTOR TO OBTAIN SECURED CREDIT                       319 SW Washington Street, Suite 520
               Expedited Hearing Requested                                          Portland, Oregon 97204-2690
                                                                                           (503) 241-4869

                          Case 19-34092-tmb11      Doc 125    Filed 12/23/19
      effective date of any plan of reorganization confirmed in the Bankruptcy Case, (d) date of

      acceleration of the DIP Facility following the occurrence and during the continuance of an

      Event of Default, and (d) the effective date of a sale of all or any material portion of the

      assets of the Debtor.

              10. Decathlon’s unsecured administrative claim under Sections 364(c) and 503(b) of

      the Bankruptcy Code shall be subject and subordinate only to any unpaid fees of the U.S.

      Trustee pursuant to 28 U.S.C. § 1930(a).

              11. It is in the best interests of Debtor and its estate to be authorized to obtain credit

      from Decathlon on an secured basis pursuant to the terms set forth in the Loan Agreement

      because it will assist Debtor in continuing the operation of its business in the ordinary

      course and preserving the going concern value of Debtor for the benefit of its creditors.

              12. This Motion does contain a provision for a “priming” line pursuant to Section

      364(d) of the Bankruptcy Code. However, Decathlon is the creditor impacted by such

      priming, as the senior lien creditor. In addition, the initiation of certain challenges to

      Decathlon’s lien or debt (validity, priority, perfection, enforceability) will result in an event of

      default under the DIP Facility. As from such provisions, this Motion does not contain any of

      the "Discouraged Provisions" listed in LBF 541.5

              13. WHEREFORE, Debtor requests the entry of an order granting the relief

      requested herein, and such other and further relief as the Court may deem proper.

       Dated: December 12, 2019                   VANDEN BOS & CHAPMAN, LLP

                                                  By:/s/Douglas R. Ricks
                                                     Douglas R. Ricks, OSB 044026
                                                     Of Attorneys for Debtor-in-Possession




Page 3 of 3    DEBTOR'S MOTION FOR INTERIM AND FINAL ORDERS                         VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
               AUTHORIZING DEBTOR TO OBTAIN SECURED CREDIT                            319 SW Washington Street, Suite 520
               Expedited Hearing Requested                                               Portland, Oregon 97204-2690
                                                                                                (503) 241-4869

                          Case 19-34092-tmb11         Doc 125     Filed 12/23/19
                             IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                       Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                          PROPOSED INTERIM ORDER
                                                   AUTHORIZING DEBTOR TO OBTAIN
                                                   SECURED CREDIT AND SETTING
                                                   FINAL HEARING PURSUANT TO
                      Debtor-in-Possession         BANKRUPTCY RULE 4001

               THIS MATTER having come before the Court on December 16, 2019 upon Debtor-in-

      Possession, Fizz & Bubble, LLC’s (“Debtor”), Motion for Interim and Final Orders

      Authorizing Debtor to Obtain Secured Credit (the "Motion"); notice of the Motion having

      been given pursuant to Bankruptcy Rule 4001(c) and LBR 4001 1.D; the Court having heard

      and considered the arguments of counsel and all relevant pleadings, exhibits, and

      documents of record in this case, and the representation of counsel at the time of hearing;

      now, therefore,

                                               FINDINGS

               The Court finds as follows:


Page 1 of 6     PROPOSED INTERIM ORDER AUTHORIZING DEBTOR TO OBTAIN             VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                SECURED CREDIT AND SETTING FINAL HEARING PURSUANT TO              319 SW Washington Street, Suite 520
                BANKRUPTCY RULE 4001                                                 Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
EXHIBIT 1 - Page 1 of 10
                           Case 19-34092-tmb11    Doc 125    Filed 12/23/19
              A.      On November 04, 2019 (the "Petition Date"), Debtor filed a Voluntary Petition

      for relief under Chapter 11 of Title 11 of the United States Code.

              B.      Debtor continues in possession of its property and is continuing to operate and

      manage its businesses as debtor-in-possession pursuant to Sections 1107(a) and 1108 of

      the Bankruptcy Code.

              C.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)

      and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

              D.      Decathlon Alpha III, L.P. ("Decathlon") has agreed to extend post-petition

      loans to Debtor on an secured basis pursuant to 11 U.S.C. § 364(d) on the terms set forth in

      the Term Sheet attached hereto as Exhibit A (the "Term Sheet"), and subject to entry of

      findings by this Court that such financing is essential to the Debtor’s estate, that it is

      extending credit to the Debtor pursuant to the Term Sheet in good faith, and that the

      protections granted by this Interim Order will be protected by 11 U.S.C. § 364(e).

              E.      Debtor requires financing in order to enable Debtor to maintain business

      operations and otherwise meet immediate financial demands. Without such financing,

      Debtor will be unable to pay wages, salaries, employee benefits, and operating expenses,

      and the enterprise value of Debtor's business will be diminished. Debtor's ability to maintain

      and preserve its assets and effect an orderly and efficient reorganization will be seriously

      jeopardized, to the substantial detriment of creditors, employees and other parties in

      interest.

              F.      Debtor will not be able to adequately finance its business operations by using

      only cash flow from operations, and Debtor needs to obtain additional capital in order to

      finance their operations.


Page 2 of 6       PROPOSED INTERIM ORDER AUTHORIZING DEBTOR TO OBTAIN                VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                  SECURED CREDIT AND SETTING FINAL HEARING PURSUANT TO                 319 SW Washington Street, Suite 520
                  BANKRUPTCY RULE 4001                                                    Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
EXHIBIT 1 - Page 2 of 10
                           Case 19-34092-tmb11       Doc 125     Filed 12/23/19
               G.       Debtor is unable to obtain adequate financing on equal or more favorable

      terms than those offered by Decathlon. Financing on a post-petition basis is not otherwise

      available without granting Decathlon (1) perfected security interests and liens on all of

      Debtor’s existing and after-acquired assets with the priorities set forth herein, (2) a

      superpriority claim, and (3) the other protections set forth herein.

               H.       The proposed terms and conditions of the financial accommodations provided

      in the Term Sheet are fair and equitable, and in the best interest of Debtor's estate. The

      Term Sheet was negotiated in good faith and at arms’ length between Debtor and

      Decathlon. The credit to be extended pursuant to this Interim Order shall be deemed to

      have been made in good faith, for valid business purposes and uses within the meaning of

      11 U.S.C. § 364(e), and therefore Decathlon is entitled to the protections and benefits of

      such section.

               I.       An immediate need exists for Debtor to obtain credit in order to enable Debtor

      to operate its business pending a final hearing on the Motion and to avoid immediate and

      irreparable harm to Debtor, its estate and its creditors.

               J.       Based on the foregoing, good causes exist to grant the Motion on an interim

      basis and to enter this Interim Order. Now, therefore,

               IT IS HEREBY ORDERED as follows:

               1.       The Term Sheet is approved in its entirety for the interim period pending

      further hearing.

               2.       Debtor is authorized to execute, if not previously executed, and deliver to

      Decathlon the Loan Agreement and any other documents necessary to implement the Term

      Sheet.


Page 3 of 6         PROPOSED INTERIM ORDER AUTHORIZING DEBTOR TO OBTAIN              VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                    SECURED CREDIT AND SETTING FINAL HEARING PURSUANT TO               319 SW Washington Street, Suite 520
                    BANKRUPTCY RULE 4001                                                  Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
EXHIBIT 1 - Page 3 of 10
                             Case 19-34092-tmb11       Doc 125    Filed 12/23/19
              3.    Debtor is authorized and directed to incur indebtedness under the terms of the

      Term Sheet and otherwise make such payments and perform such obligations as required

      or permitted under the terms of the Loan Agreement.

              4.    Decathlon is granted, pursuant to Section 364(c) of the Bankruptcy Code,

      administrative expense priority allowable under Section 503(b)(1) of the Bankruptcy Code

      with respect to all loans and advances made pursuant to the Loan Agreement; and,

      pursuant to Section 364(d) of the Bankruptcy Code, Debtor is authorized to grant and does

      hereby grant to Decathlon a senior lien on all property of the estate, presently owned and

      hereafter acquired, as outlined on the Term Sheet; provided that Debtor shall not borrow

      more than $150,000.00 during the term of this Interim Order. Such lien shall be

      automatically and properly perfected. This Interim Order shall be sufficient and conclusive

      evidence of the validity, perfection, and priority of all liens granted herein without the

      necessity of filing or recording any instrument or document which may otherwise be required

      under the law or regulation of any jurisdiction or the taking of any other action (including, for

      the avoidance of doubt, entering into any deposit account control agreement) to validate or

      perfect the liens granted herein.

              5.    Decathlon's unsecured administrative expense claim under Sections 364(c)

      and 503(b)(1) of the Bankruptcy Code shall be subject and subordinate only to any unpaid

      fees of the U.S. Trustee pursuant to 11 U.S.C. § 1930(a).

              6.    Debtor shall use amounts available under the DIP Facility, as defined in the

      Term Sheet, only for the purposes set forth in the Term Sheet and Loan Agreement and in

      compliance with a Budget approved by Decathlon in accordance with the terms of the Loan

      Agreement.


Page 4 of 6    PROPOSED INTERIM ORDER AUTHORIZING DEBTOR TO OBTAIN                  VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
               SECURED CREDIT AND SETTING FINAL HEARING PURSUANT TO                   319 SW Washington Street, Suite 520
               BANKRUPTCY RULE 4001                                                      Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
EXHIBIT 1 - Page 4 of 10
                          Case 19-34092-tmb11        Doc 125    Filed 12/23/19
              7.    The occurrence of an “Event of Default” under the Term Sheet and the Loan

      Agreement shall constitute an event of default under this Interim Order, and shall permit

      Decathlon, in its discretion, to take such actions as permitted by the Loan Agreement.

              8.    If any or all provisions of this Order are hereafter reversed, modified, vacated

      or stayed by any subsequent order of this Court, such reversal, modification, vacation or

      stay shall not affect the validity of any obligation to Decathlon that is or was incurred by

      Debtor pursuant to this Order, and that is or was incurred prior to the Effective Date of such

      reversal, modification, vacation or stay. Such reversal, modification, vacation or stay shall

      not affect the validity and enforceability of any priority authorized or granted by this Order.

              9.    The final hearing on the Motion shall be held by the Court in Courtroom #___

      of the United States Bankruptcy Court for the District of Oregon, 1050 SW Sixth Avenue, 7th

      Floor, Portland, Oregon 97204, on ______________, 2019 at __:__ __.m., or as soon

      thereafter as counsel may be heard. Within three business days after the entry hereof,

      Debtor shall mail or otherwise serve a copy of this Order, together with a notice of the final

      hearing, pursuant to LBR 4001-1.D and LBF 541.50.

                                                    ###

      PRESENTED BY:

       VANDEN BOS & CHAPMAN, LLP                        First Class Mail:

                                                        See Attached List. (The original Service
                                                        List is attached to the original copy filed
       By:/s/Douglas R. Ricks                           with the Court only. Creditors may request
          Douglas R. Ricks, OSB 044026                  a copy of the Service List by contacting the
          Of Attorneys for Debtor-in-Possession         undersigned.)




Page 5 of 6    PROPOSED INTERIM ORDER AUTHORIZING DEBTOR TO OBTAIN                  VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
               SECURED CREDIT AND SETTING FINAL HEARING PURSUANT TO                   319 SW Washington Street, Suite 520
               BANKRUPTCY RULE 4001                                                      Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
EXHIBIT 1 - Page 5 of 10
                          Case 19-34092-tmb11       Doc 125     Filed 12/23/19
       LBR 9021-1 CERTIFICATION                     Electronic Mail:
       I certify that I have complied with the
       requirement of LBR 9021-1(a); Order was      The foregoing was served on all CM/ECF
       circulated with Motion.                      participants through the Court's Case
                                                    Management/Electronic Case File system

       By:/s/Douglas R. Ricks
          Douglas R. Ricks, OSB 044026




Page 6 of 6   PROPOSED INTERIM ORDER AUTHORIZING DEBTOR TO OBTAIN           VANDEN BOS & CHAPMAN, LLP
                                                                                       Attorneys at Law
              SECURED CREDIT AND SETTING FINAL HEARING PURSUANT TO            319 SW Washington Street, Suite 520
              BANKRUPTCY RULE 4001                                               Portland, Oregon 97204-2690
                                                                                        (503) 241-4869
EXHIBIT 1 - Page 6 of 10
                       Case 19-34092-tmb11       Doc 125   Filed 12/23/19
                               TERM SHEET DATED DECEMBER 11, 2019


            This term sheet (the “Term Sheet”) sets forth a brief summary of certain indicative terms
     of a proposed debtor in possession loan (the “Transaction”) between the Debtor (as defined
     below) and Decathlon Alpha III, L.P. (“Decathlon”). The Transaction is subject to further terms
     and conditions to be set forth in definitive documents, each of which shall be in form and
     substance reasonably satisfactory to the Debtor and Decathlon. This Term Sheet and the
     information contained herein shall be subject to the provisions set forth below under
     “Confidentiality”.

             This Term Sheet was prepared for discussion purposes only and does not create or
     impose any commitment or obligation, express or implied, on any party in any respect regarding
     a definitive agreement or otherwise. No party shall have any obligation, express or implied, to
     negotiate with respect to the transactions contemplated by this Term Sheet or to negotiate or
     enter into any definitive agreement.


     Overview:                           The Transaction will be approved by the United States
                                         Bankruptcy Court for the District of Oregon (“Bankruptcy
                                         Court”) under chapter 11 of title 11 of the United States
                                         Code (the “Bankruptcy Code”).

     Debtor:                             Fizz & Bubble, LLC, (the “Debtor”)

     Decathlon:                          Decathlon Alpha III, L.P. (“Decathlon”)

     DIP Facility:                       Decathlon shall provide to Debtor a Debtor-in-Possession Loan
                                         Facility in the aggregate principal amount of $250,000.00 (the
                                         “DIP Limit”) under certain terms and conditions.

                                         Subject to satisfaction or waiver of all relevant conditions
                                         precedent, the DIP Facility shall be available upon the entry of
                                         an order of the Bankruptcy Court, approving the DIP Facility on
                                         an interim basis, in form and substance satisfactory to the
                                         Decathlon in its sole discretion (the “Interim Order”).

     Purpose:                            Amounts available under the DIP Facility shall be subject to, and
                                         used in a manner consistent with, the Budget (as defined below)
                                         (i) for payment of postpetition operating expenses to fulfill
                                         Kohl’s orders; and (ii) once all necessary payments of
                                         postpetition operating expenses to fulfill Kohl’s orders have been
                                         made, for payment of other postpetition operating expenses and
                                         costs and expenses incurred in administering the Case. In no
                                         event will funds under the DIP Facility be used to sue Decathlon,

     EXHIBIT A - Page 1 of 4
EXHIBIT 1 - Page 7 of 10
                         Case 19-34092-tmb11         Doc 125      Filed 12/23/19
                                        object to its claim, or challenge the attachment, perfection or
                                        priority of its liens and security interests.

     Budget:                            A thirteen-week cash flow budget shall be prepared and filed
                                        (before any borrowing and before any final hearing) by the
                                        Debtor in connection with the motion seeking Bankruptcy Court
                                        approval of the DIP Facility (such budget, including any updates,
                                        the “Budget”). The Budget will be subject to approval of
                                        Decathlon, in its reasonable discretion, shall include immediate
                                        payment of a retainer for Confluence (subject to court approval),
                                        and shall be updated on a weekly basis, each time in form and
                                        substance reasonably satisfactory to Decathlon.

     Maturity Date:                     The maturity date of the DIP Facility shall be the earliest of (i)
                                        30 days after the first advance is made under the DIP Facility,
                                        but subject to extension in Decathlon’s sole discretion for
                                        additional 30-day increments; (ii) the approval of an additional
                                        Debtor In Possession loan to the Debtor unless agreed to by
                                        Decathlon in its sole discretion; (iii) the effective date of a
                                        confirmed plan of reorganization in the Case pursuant to chapter
                                        11 of the Bankruptcy Code; (iv) the date of acceleration of the
                                        DIP Facility following the occurrence and during the
                                        continuance of an Event of Default (as defined below); and (v)
                                        the effective date of a sale of all or any material portion of the
                                        assets of the Debtor. All amounts outstanding the DIP Facility
                                        shall be due and payable in full on the Maturity Date.

     Interest:                          Twelve and one-half (12.5)% per annum, calculated on the basis
                                        of the actual number of days elapsed in a year of 360 days.
                                        Interest shall accrue and be paid ratably with the principal as
                                        described above.

     Default Interest and Fees:         During the continuance of an Event of Default (as defined
                                        below), interest will accrue at a rate of two (2)% per annum plus
                                        the rate otherwise applicable to the DIP Facility.

     Mandatory Prepayments:             The DIP Facility shall be prepaid in an amount equal to (a) 100%
                                        of the net cash proceeds of any issuances of debt or equity by the
                                        Debtor (including any proceeds received under exit financing
                                        pursuant to any plan); (b) 100% of the net cash proceeds of any
                                        sale or other disposition (including as a result of casualty or
                                        condemnation and including any purchase price adjustment or
                                        earn-out in respect of any acquisition) by the Debtor of the
                                        Collateral, excluding sales in the ordinary course.

     Security:                          All obligations of the Debtor under the DIP Facility shall be
                                        secured by perfected, valid, binding, enforceable, non-avoidable,
                                        first priority, priming liens, senior to all pre-existing liens, on all
                                        assets of the Debtor. All such collateral for the DIP Facility
                                        shall be hereinafter referred to as the “Collateral” and the liens as
                                        the “DIP Liens.”


     EXHIBIT A - Page 2 of 4
                                                  -2-
EXHIBIT 1 - Page 8 of 10
                            Case 19-34092-tmb11      Doc 125       Filed 12/23/19
                                      The DIP Liens on the Collateral shall be subject to prepetition,
                                      perfected, valid, binding, enforceable, and non-avoidable
                                      purchase money security interests (“PMSI’s”) solely to the
                                      extent such PMSI’s are determined to be perfected, valid,
                                      binding, enforceable and non-avoidable (such liens, “Permitted
                                      Liens”). The DIP Liens shall be effective and perfected as of the
                                      effective date of the Interim Order, without the necessity of the
                                      execution of mortgages, security agreements, pledge agreements,
                                      financing statements, or other agreements. Notwithstanding the
                                      foregoing, the Debtor shall be authorized and directed to
                                      execute, and Decathlon shall be entitled to record, mortgages,
                                      financing statements, lien filings, and other evidence of
                                      perfection at Decathlon’s request, and relief from stay shall be
                                      granted for this purposes in the Interim Order and Final Order.

     Superpriority:                   All obligations of the Debtor under the DIP Facility shall
                                      constitute allowed superpriority administrative expense claims
                                      (the “DIP Superpriority Claim”) under section 364(c)(1) of the
                                      Bankruptcy Code; however such claim will be subordinate only
                                      to any unpaid fees of the U.S. Trustee pursuant to 28 U.S.C.
                                      Section 1930(a).

     Conditions to Borrowings:        Conditions precedent to each borrowing under the DIP Facility
                                      will be those customary for a transaction of this type and others
                                      determined by Decathlon to be appropriate, including, without
                                      limitation:

                                      all documentation, including a loan and security agreement,
                                          relating to the DIP Facility (collectively, the “DIP
                                          Documents”) shall be complete and in form and substance
                                          satisfactory to Decathlon and Debtor;
                                      all motions and other documents to be filed with the Bankruptcy
                                          Court relating to the DIP Facility shall be complete and in
                                          form and substance satisfactory to Decathlon and Debtor;
                                      the Bankruptcy Court shall have entered an order, in form and
                                          substance satisfactory to Decathlon in its sole discretion, for
                                          use of cash collateral sufficient in combination with loans
                                          under the DIP Facility to fund operations;
                                      the Interim Order, in form and substance satisfactory to
                                          Decathlon in its sole discretion, shall be entered on or before
                                          December 17, 2019 and shall be in full force and effect, and
                                          not have been reversed, vacated, or stayed;
                                      there shall exist no default or Event of Default (as defined
                                          below) under the DIP Documents;
                                      Decathlon shall have received a thirteen (13) week cash flow
                                         projection;
                                      the Budget shall be in form and substance satisfactory to
                                          Decathlon; and


     EXHIBIT A - Page 3 of 4
                                                -3-
EXHIBIT 1 - Page 9 of 10
                          Case 19-34092-tmb11     Doc 125      Filed 12/23/19
                                       no material adverse change shall have occurred (other than the
                                          filing of the Case).
     Representations and Warranties:   Representations and warranties at the time of advances shall be
                                       customary for a transaction of this type.

     Affirmative Covenants:            Affirmative covenants shall be those customary for a transaction
                                       of this type.

     Negative Covenants:               Negative covenants shall be customary for a transaction of this
                                       type.

     Events of Default:                Events of default (“Events of Default”) will be those customary
                                       for a transaction of this type, including:

                                       x   failure to make payments of principal, interest, fees, or other
                                           amounts when due;

                                       x   material inaccuracies in representations and warranties;

                                       x   violations of covenants under the DIP Documents;

                                       x   the Final Order in form and substance satisfactory to
                                           Decathlon in its sole discretion is not entered on or before
                                           January 6, 2020 or is reversed, vacated or stayed;

                                       x   the filing of any pleading or commencement of any action by
                                           the Debtor to prime or challenge the validity, enforceability,
                                           perfection, or priority of the DIP Facility and DIP Liens;

                                       x   the filing of any pleading or commencement of any action by
                                           the Debtor to prime or challenge the validity, enforceability,
                                           perfection, or priority of Decathlon’s prepetition claim or
                                           security interests;

                                       x   dismissal or conversion of the Case to chapter 7 of the
                                           Bankruptcy Code (except as consented to by Decathlon); and

                                       x   appointment of a chapter 11 trustee, examiner, or similar
                                           fiduciary with expanded powers pursuant to section 1104 of
                                           the Bankruptcy Code in any Case.




     EXHIBIT A - Page 4 of 4
                                                 -4-
EXHIBIT 1 - Page 10 of 10
                           Case 19-34092-tmb11     Doc 125      Filed 12/23/19
